Citation Nr: 0705341	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  97-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthmatic bronchitis from April 23, 1996.  

2.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis from April 23, 1996.  

3.  Entitlement to an initial rating in excess of 10 percent 
for low back strain from April 23, 1996.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of head trauma, manifested by a tender scar of 
the scalp, from April 23, 1996.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of head trauma, manifested by headaches, from 
April 23, 1996.  

6.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right fifth metacarpal, from 
April 23, 1996.  

7.  Entitlement to an initial compensable rating for tinea 
pedis with bilateral onychomycosis, from April 23, 1996.  

8.  Entitlement to an initial compensable rating for allergic 
rhinitis.  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1996.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the RO or AMC to conduct certain 
procedural and evidentiary development as to the matters on 
appeal.  

While the case remained in remand status, the AMC's Resource 
Center in Huntington, WV, by rating action of March 2006 
increased the initial rating for the veteran's sinusitis from 
0 to 10 percent, effective from April 23, 1996, and 
determined that separate, 10 percent evaluations were for 
assignment for residuals of head trauma in terms of scarring 
of the scalp and headaches.  In addition, the Resource Center 
recharacterized the veteran's skin disorder of the feet from 
that of bilateral onychophytosis to that of tinea pedis with 
bilateral onychomycosis.  

The Board also notes that the veteran was found to be 
entitled to service connection for allergic rhinitis and 
assigned an initial rating of 0 percent therefor, effective 
from December 7, 2005.  While such matter is not before the 
Board for review at this time, the veteran through his 
representative's statement of January 2006 has, in effect, 
expressed his disagreement with the zero percent rating 
assigned in March 2006 for allergic rhinitis.  Pursuant to 
the holding in Manlincon v. West, 12 Vet. App. 119 (1998), 
entitlement to an initial compensable rating for allergic 
rhinitis is addressed in the REMAND portion of this document 
below.  The remand of this matter is to the RO via the AMC.  


FINDINGS OF FACT

1.  Prior to October 7, 1996, the existence of more than 
moderate bronchial asthma or moderately severe bronchitis is 
not shown.  

2.  On and after October 7, 1996, the record as a whole does 
not identify severe or pronounced asthma or bronchitis, and 
on pulmonary function testing, there is no showing of a 
restriction of forced expiratory volume in one second (FEV-1) 
or a ratio of FEV-1 to forced vital capacity (FVC) to 55 
percent or less, or a diffusion capacity of the lung for 
carbon monoxide by the single breath method of less than 40 
percent of predicted normal.

3.  On and after October 7, 1996, there is no indication that 
the veteran's asthmatic bronchitis was manifested by a 
maximum exercise capacity of 15 to 20 ml/kg/min or less 
oxygen consumption, cor pulmonae, right ventricular 
hypertrophy, pulmonary hypertension, acute respiratory 
failure, or a need for oxygen use; no more than intermittent 
use of systemic corticosteroids is indicated.  

4.  Prior to and from October 7, 1996, the existence of 
severe sinusitis is not demonstrated; from October 1996, 
there is no showing that the veteran's sinusitis was 
productive of three or more incapacitating episodes of 
sinusitis per year, prolonged (four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year.  

5.  Prior to and from September 26, 2003, not more than a 
slight limitation of motion of the lumbar spine or 
characteristic pain on motion resulted from the veteran's low 
back strain; after September 26, 2003, forward flexion of the 
thoracolumbar spine was not limited to 60 degrees or less, 
the combined range of motion of his thoracolumbar spine was 
not greater than 120 degrees, and muscle spasm or guarding 
was not severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

6.  Indicia of severe disfigurement involving the veteran's 
scalp scar were not present prior to and after August 2002, 
nor was there a showing of tissue loss, cicatrization, marked 
discoloration, color contrast, or impairment of function; 
after August 2002, not more than one characteristic of 
disfigurement involving the scalp scar is demonstrated.  

7.  From April 1996 to the present, purely subjective 
complaints of headaches are shown, but without a diagnosis of 
multi- infarct dementia associated with brain trauma.  

8.  Prior to and after August 2002, only a slight X-ray 
deformity is shown to be associated with the veteran's prior 
fracture of the right fifth metacarpal, without ankylosis, 
limitation of motion, or other functional limitation; after 
August 2002, the mild deformity shown to present only on X-
ray is not ratable on par with an amputation of the digit and 
the preponderance of the evidence is against objective 
limitation of motion with respect to any of the other fingers 
or interference with hand function secondary to an old 
fracture of the right fifth metacarpal. 

9.  An examination in March 1996 showed a rash with pustular 
formations on the feet with dry, scaly and cracked skin; 
subsequent examinations beginning May 9, 2003 have shown that 
the veteran's tinea pedis with bilateral onychomycosis 
involves all of the toes; the preponderance of the evidence 
is against a finding of exfoliation, exudation, or itching 
involving an exposed surface or involvement of five or more 
percent of the entire body or exposed areas, or use of 
intermittent systemic therapy for a total duration of more 
than six weeks during the previous 12-month period; however, 
the fungal infection is persistent, is manifested by 
recurrent itching, and it more nearly approximates an 
extensive area of involvement.

10.  There is no medical evidence of extensive lesions, 
constant itching, constant exudation or marked disfigurement 
secondary to tinea pedis or onychomycosis.

11.  An exceptional or unusual disability picture is not 
demonstrated with respect to any disorder for which an 
initial rating is herein sought.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for asthmatic bronchitis from April 23, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (prior to and from October 7, 1996; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.97, Diagnostic Code 6600 (2006).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for sinusitis from April 23, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 
(prior to and from October 7, 1996; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, 
Diagnostic Code 6510 (2006).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for low back strain from April 23, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (prior to and from September 26, 2003) 38 C.F.R. §§  
3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for entitlement to an initial rating in 
excess of 10 percent for residuals of head trauma, manifested 
by a tender scar of the scalp from April 23, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior 
to and from August 30, 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2006).

5.  The criteria for entitlement to an initial rating in 
excess of 10 percent for residuals of head trauma, manifested 
by headaches, from April 23, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.97, 4.124a, Diagnostic Code 8045-9304 (2006).

6.  The criteria for entitlement to an initial compensable 
rating for residuals of a fracture of the right fifth 
metacarpal, from April 23, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (prior to and from 
August 26, 2002; 38 C.F.R. §§  3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2006).

7.  The criteria for entitlement to an initial 10 percent 
rating for tinea pedis with bilateral onychomycosis, but no 
more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7817 (prior to and from August 30, 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.97, 4.118, Diagnostic Codes 7806, 7813 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
October 2004.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
initially through the RO's letter of June 2001.  Additional 
letters from the RO and AMC in May and November 2004 and in 
August 2006 restated the foregoing, and by the August 2006 
correspondence, the veteran received the notice required by 
Dingess/Hartman.  The appellant was thereby notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the June 2001 VCAA letter was issued 
subsequent to the initial RO decision, but it is evident that 
the appellant's claims were readjudicated by VA after full 
VCAA notice was furnished.  See Supplemental Statement of the 
Case (SSOC) issued in August 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  See also Mayfield v. Nicholson, No. 
02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
contains the veteran's service medical records and the 
reports of multiple VA medical examinations afforded the 
veteran for the purpose of determining the severity of the 
service-connected disabilities at issue.  These evaluations 
were thorough in nature and provided findings that are 
adequate for rating the veteran's service-connected 
disorders.  Inasmuch as neither the appellant nor his 
representative challenges the sufficiency of the evidence, 
and given that there is ample competent evidence of record to 
render an appellate decision, there is no duty to obtain in 
this instance any additional VA medical examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, it is found VA has satisfied its 
duties under the VCAA.


Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for asthmatic bronchitis, low back strain, 
residuals of head trauma, residuals of a fracture of the 
fifth metacarpal, sinusitis, and bilateral onychomycosis was 
established by the RO through its rating decision of July 
1996. Ratings for each of the foregoing were assigned, 
effective from April 23, 1996.  Given that the veteran timely 
appealed the initial ratings assigned in July 1996, the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) is 
applicable.  Under Fenderson, at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Bronchial Asthma

A 0 percent schedular evaluation was assigned under DC 6600 
by the RO in July 1996, effective from April 1996.  Such 
rating was increased from 0 to 30 percent, under DC 6600 by 
rating action in January 2004, effective from April 1996.  As 
such, the question presented is whether an initial rating in 
excess of 30 percent is for assignment at any time throughout 
the period from April 1996 to the present.  

Notice is taken that the criteria for the evaluation of 
respiratory disorders were amended as of October 7, 1996.  
See 61 Fed. Reg. 46720 (1996).  Because of this fact, the 
question arises as to which set of rating criteria applies.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the Supreme Court and United States Court of Appeals for the 
Federal Circuit); see also VAOPGCPREC 7-2003,69 Fed. Reg. 
25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

Under the criteria in effect prior to October 7, 1996, 
chronic bronchitis warranted a 0 percent rating if mild, with 
a slight cough, no dyspnea, and a few rales.  A 10 percent 
evaluation was assignable for moderate bronchitis, with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
required moderately severe bronchitis, with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  Severe bronchitis, with a severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of a severe ventilatory impairment, 
warranted a 60 percent rating; a 100 percent rating required 
pronounced bronchitis, with a copious productive cough and 
dyspnea at rest, pulmonary function testing showing a severe 
degree of chronic airway obstruction, symptoms of associated 
severe emphysema or cyanosis, and findings of right-sided 
heart involvement.  38 C.F.R. § 4.97, DC 6600, as in effect 
prior to October 7, 1996.

Under the new criteria, chronic bronchitis warrants a 10 
percent evaluation if the FEV-1 is 71 to 80 percent of the 
value predicted; or if the ratio of FEV-1/FVC is 71 to 80 
percent; or if the DLCO (SB) is 66 to 80 percent of predicted 
normal.  A 30 percent evaluation is warranted if the FEV-1 is 
56 to 70 percent of the value predicted; if the FEV-1/FVC 
ratio is 56 to 70 percent; or if the DLCO (SB) is 56 to 65 
percent of the predicted value.  A 60 percent rating is 
assignable where the FEV-1 is 40 to 55 percent of the value 
predicted; if the FEV-1/FVC ratio is 40 to 55 percent; if the 
DLCO (SB) is 40 to 55 percent of the predicted value; or if 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires an 
FEV1 of less than 40 percent of the predicted value; or an 
FEV1/FVC ratio of less than 40 percent; or a DLCO (SB) of 
less than 40 percent of predicted value; or a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization); or episode(s) of 
acute respiratory failure; or requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6600.  

There is no medical evidence of the severity of the veteran's 
bronchitis from April 1996 to November 1997, and it was in 
November 1997 that the veteran was afforded his initial VA 
medical examination.  At that time, he reported that 
asthmatic exacerbations were occurring every three to four 
days, for which he used Albuterol.  Clinical findings were 
negative except for wheezing of each lung.  Pulmonary 
function testing identified a moderately reduced FVC, as well 
as a moderate to severe airflow obstruction.  The diagnosis 
was of moderate to severe bronchial asthma but it was also 
noted that the veteran had significant improvement with use 
of a bronchodilator.  

Further VA examination in May 2003 revealed a few wheezes 
suggestive of mild asthma, while pulmonary function testing 
disclosed a mild airway obstruction.  

When evaluated by VA in December 2004, there was found to be 
moderate asthma clinically, with pulmonary studies 
identifying a moderate obstructive ventilatory defect.  The 
veteran reported having missed ten days of work in the past 
year due to his asthma and that he had made six visits to his 
physician during that time period for urgent care.  It was 
indicated by the veteran that he had had two steroid tapers 
with Prednisone during the previous year.  

Throughout the period in question, the preponderance of the 
evidence is against more than moderately severe bronchitis, 
there being no demonstration of a severe productive cough, 
dyspnea on exertion, or evidence of a severe ventilatory 
impairment on testing with use of a bronchodilator.  
38 C.F.R. § 4.97, DC 6600.  Likewise, the preponderance of 
the evidence is against the assignment of more than a 30 
percent evaluation under DC 6602 on the basis of bronchial 
asthma, given that the evidence overall does not show more 
than moderate asthma.  Specifically, while frequent attacks 
are noted to occur, such are not accompanied by a showing of 
marked dyspnea on exertion between attacks and only temporary 
relief resulting from medication use or of a resulting 
restriction regarding the performance of more than light 
manual labor.  38 C.F.R. § 4.97, DC 6602.  There was a 
diagnosis of moderate to severe bronchial asthma in November 
1997, but it was also noted at that time that the veteran had 
significant improvement with use of a bronchodilator.  
Subsequent examinations in May 2003 revealed only mild asthma 
and following the December 2004 pulmonary examination, the 
veteran's asthma was classified as moderately disabling.  The 
veteran's contentions as to an increased level of severity 
beyond that contemplated by the assigned 30 percent rating 
are unsubstantiated.  Fenderson, supra.  Inasmuch as a 
preponderance of the evidence is against the veteran's claim 
for an initial or staged rating in excess of 30 percent for a 
rating in excess of 30 percent for his asthmatic bronchitis, 
the benefit-of-the-doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here the initial 
rating assigned for the veteran's bronchitis take into 
account loss of time from work, as well as significant 
functional impairment.  While the veteran alleges that he has 
missed up to ten days of work in the last year because of his 
bronchitis, the 30 percent schedular rating adequately 
compensates him for the degree of disability shown.  Such 
factors as a marked interference with employment or frequent 
periods of hospitalization are otherwise not corroborated by 
evidence from his employer or any examining or treating 
medical professional.  Accordingly, a referral to the Chief 
Benefits Director for a determination of whether the 
assignment of an extraschedular rating is appropriate is not 
warranted.  Id.

Sinusitis

Service connection for sinusitis was established by the RO by 
its rating decision of July 1996, at which time a 0 percent 
rating was assigned under 38 C.F.R. § 4.97, DC 6510.  That 
rating remained in effect until increased by the AMC's 
Resource Center in March 2006, from 0 to 10 percent under DC 
6510, effective from April 23, 1996.  

As indicated above, the criteria for the rating of 
respiratory disorders were modified as of October 1996.  
Where there were X-ray manifestations only or mild or 
occasional symptoms, a 0 percent rating was for assignment.  
38 C.F.R. § 4.97, DC 6510, as in effect prior to October 7, 
1996.  Where sinusitis was moderate, with discharge or 
crusting or scabbing, and with infrequent headaches, a 10 
percent rating was assignable.  Id.  The 30 percent rating 
necessitated the presence of severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Id.  

Under the revised criteria, a 0 percent rating is for 
assignment where sinusitis is detected by X-ray only.  
38 C.F.R. § 4.97, DC 6510 (2006).  The ratings in excess of 0 
are assigned on the basis of the number, duration, and 
severity of incapacitating episodes of sinusitis (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician) and non-incapacitating 
episodes.  Id.  

The evidence on file fails to delineate the existence of 
severe sinusitis, with frequently incapacitating recurrences, 
severe and frequent headaches, and a purulent discharge or 
crusting reflecting purulence, during the period from April 
1996 to the present.  Moreover, the existence of three or 
more incapacitating episodes of sinusitis per year, requiring 
prolonged (four to six weeks) antibiotic treatment or more 
than six non-incapacitating episodes per years characterized 
by headaches, pain, and purulent discharge or crusting, is 
not indicated.  Notice is taken that, in 1997, the veteran 
reported having one episode every three months, with use of 
antibiotics limited to 10-14 days.  In 2003, he stated that 
his use of antibiotics for control of sinus infections 
occurred two or three times per year, while he indicated when 
evaluated by VA in 2004 that there were three or four 
exacerbations yearly.  Such allegations, even if corroborated 
by medical data, would not be reflective of the necessary 
severity, frequency, or duration either as to incapacitating 
or non-incapacitating episodes, such as to warrant the 
assignment of a higher schedular evaluation.  Moreover, there 
is no showing of a marked interference with employment or 
frequent periods of hospital care, as to warrant a referral 
to the Chief Benefits Director for a determination of whether 
the assignment of an extraschedular rating is appropriate.  

In all, a preponderance of the evidence is against 
entitlement to an initial rating in excess of 10 percent for 
sinusitis.  38 U.S.C.A. § 5107(b); Ortiz, Gilbert, surpa.  

Low Back Strain

Service connection for low back strain was established by RO 
action in July 1996, at which time a 0 percent evaluation was 
assigned under DC 5295, effective from April 23, 1996.  Such 
evaluation was increased to 10 percent, effective from April 
1996, by the RO in September 2003 and that rating has 
remained in effect since that time.  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, with respect to intervertebral disc 
disease, and then on September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  The medical 
evidence does not show intervertebral disc disease and, in 
any event, service connection for such has not been 
established.  Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
to include as amended September 23, 2002, and Diagnostic Code 
5243, effective from September 26, 2003, are not applicable.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
schedular rating of 40 percent was assignable for severe 
limitation of motion.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.  

Medical evidence on file consists primarily of VA spine 
examinations afforded the veteran in 2003 and 2004.  The 
results of these evaluations fail to demonstrate more than a 
slight reduction in range of motion of the lumbar spine, 
evidence of muscle spasm on extreme forward bending, a 
unilateral loss of lateral spine motion, listing of the 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.7, DCs 
5292, 5295, as in effect prior to September 26, 2003.  
Alternate rating criteria then in effect are likewise not for 
application in the absence of evidence of a vertebral 
fracture, ankylosis, or intervertebral disc disease.  
38 U.S.C.A. § 4.7 DCs 5285, 5286, 5289, 5293.  Moreover, 
service connection is not in effect for a vertebral fracture 
or, as noted above intervertebral disc disease.

As for the general rating formula, a reduction in forward 
flexion of the lumbar spine or a combined reduction in range 
of motion of the thoracolumbar spine to 120 degrees is not 
indicated, thereby precluding the assignment of a 20 percent 
rating.  Evidence of a greater degree of impairment under the 
general rating formula is also not disclosed, such as might 
warrant the assignment of a rating in excess of 20 percent.  
Fenderson, supra.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

In terms of pain and functional loss, the December 2004 
evaluation disclosed no limitation of motion of the 
lumbosacral spine, with there being normal muscle strength of 
the muscles.  No loss of motion was found by the examiner to 
result from fatigability or incoordination.  While the 
veteran complains of low back pain and exacerbations thereof, 
there is no objective verification of the veteran's pain or 
any adverse consequences in terms of functional loss.  That 
being the case, there is no basis under the rating criteria 
in effect prior to September 2003 or under the general rating 
formula for the assignment of a rating in excess of 10 
percent on the basis of pain and functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca; Fenderson.  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
the loss of working time due to exacerbations or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361 (1993) (the assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired).  To 
that extent, any time missed by the veteran from work due to 
his service-connected low back disorder is adequately 
compensated by the 10 percent rating already assigned.  Given 
the foregoing, it is concluded that the percentage ratings 
already in effect adequately compensate the veteran for the 
level of impairment demonstrated.

Lastly, the record reflects that the veteran, as of December 
2004, continued to work on a daily basis as a forklift 
mechanic, taking only Tylenol for control of his low back 
symptoms.  There is otherwise no showing of a marked 
interference with employment or frequent periods of 
hospitalization for treatment of his low back disorder, such 
as might render impractical the application of the regular 
schedular standards.  Thus, there is no basis for a referral 
to the Chief Benefits Director for a determination of whether 
the assignment of an extraschedular rating is appropriate.  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for low 
back strain, the benefit of the doubt doctrine is not for 
application and the claim for the assignment of a higher 
initial or staged rating during the entire period of time at 
issue must be denied.  38 U.S.C.A. § 5107(b); Ortiz, Gilbert, 
supra.

Residuals of Head Trauma:  Scalp Scar

Service connection for head trauma with residual scarring was 
established by RO action in July 1996 and evaluated as 0 
percent disabling under DC 7800 from April 23, 1996.  Such 
rating was increased to 10 percent by rating decision in 
September 2003, effective from April 1996, and by AMC action 
in March 2005, separate 10 percent ratings were assigned for 
a scalp scar, as a residual of head trauma, under DC 7804, 
and for headaches, also as a residual of head trauma.   

As with the above-referenced respiratory and spinal 
disorders, the criteria for the evaluation of skin disorders 
were modified on August 30, 2002.  See 67 Fed. Reg. 49590 
(2002).  With respect to the criteria in effect prior to 
August 30, 2002, disfiguring scars of the head, face, or neck 
were evaluated as 0 percent disabling where slight and 10 
percent disabling when moderate.  38 C.F.R. § 4.118, DC 7800.  
A 30 percent evaluation was for assignment where there was 
severe disfigurement, especially if producing a marked or 
unsightly deformity of the eyelids, lips, or auricles.  Id.  
Where there were tissue loss and cicatrization, in addition 
to marked discoloration, color contrast, or the like, the 
next higher evaluation was assignable.  Id.  

Prior to August 30, 2002, a rating of 10 percent was 
assignable for superficial scars, poorly nourished with 
repeated ulceration, or where the scar was manifested by 
tenderness and pain on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804.  Scars were otherwise rated on the 
basis of limitation of the part affected.  38 C.F.R. § 4.118, 
DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, disfigurement of the head, face, or neck is rated under 
DC 7800.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement, an 80 percent 
rating is for assignment.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part. 38 C.F.R. 
§ 4.118, DC 7805.

Examination by VA in November 1997 showed only a healed two-
inch scar of the scalp, that was tender to palpation.  When 
evaluated by VA in May 2003, there was some slight 
irregularity felt on the top of the skull in an area fully 
covered by hair.  No tissue loss and only a little tenderness 
to palpation was present.  On VA examination in December 
2004, no visible scarring of the scalp was noted.  There was 
point tenderness in a one-centimeter wide area of the mid-
scalp with a mildly raised sensation in that area.  No 
significant discoloration, ulceration, crusting, adherence to 
underlying tissue, or keloid formation was noted.  In the 
opinion of the examiner, photography of the area was not 
indicated.  

On the basis of the foregoing, an initial rating greater than 
10 percent is not for assignment, based on the criteria in 
effect prior or on and after August 30, 2002, at any point 
during the period from April 23, 1996, to the present.  
Fenderson.  Indicia of severe disfigurement were not present 
prior to August 2002, nor was there a showing of tissue loss, 
cicatrization, marked discoloration, color contrast, or the 
like.  While tenderness was found to be present, no 
impairment of function was set forth.  As for the criteria in 
effect in or after August 2002, not more than one 
characteristic of disfigurement involving the scalp scar is 
demonstrated.  Moreover, evidence of a marked interference 
with employment or frequent hospital treatment is lacking.  
Thus, there is found to be no basis for a referral to the 
Chief Benefits Director for a determination of whether the 
assignment of an extraschedular rating for a scalp scar, as a 
residual of head trauma, for the period in question.  


Residuals of Head Trauma:  Headaches

Service connection for residuals of head trauma, manifested 
by headaches, has been established by RO action, effective 
from April 23, 1996.  Since that time, such disorder has been 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 
8045.  

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated DC.  38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304.  Id.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Id.  Ratings in excess of 
10 percent for brain disease due to trauma under DC 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of purely 
neurological disabilities of the veteran, such as hemiplegia, 
seizures, facial nerve paralysis, or the like, resulting from 
his inservice head injury.  As such, there is no basis for 
the rating of the disability in question under DCs relating 
to purely neurological disablement, as set forth in 38 C.F.R. 
§ 4.124a, DC 8000-8025, 8046-8914 (2006), including those 
pertaining to migraines.  Moreover, in the absence of a 
showing of skull loss, scarring, or other pertinent 
manifestation, alternate rating criteria do not provide for 
the assignment of a rating in excess of 10 percent.  See 38 
C.F.R. § 4.71a, DC 5296 (2006); 38 C.F.R. § 4.118, DCs 7800-
7805, as in effect prior to and on August 30, 2002, 67 Fed. 
Reg. 49590 (2002).  As well, there is no showing of 
associated delirium, dementia, or an amnestic or other 
related cognitive disorder, as would warrant rating under 38 
C.F.R. §§ 4.126, 4.130 (2006).

It is noted that the veteran is in receipt of the highest 
assignable evaluation available under DC 8045-9304 for purely 
subjective complaints, and that a rating in excess of 10 
percent is not assignable under DC 9304 in the absence of a 
diagnosis of multi- infarct dementia, as a consequence of 
brain trauma.  In this instance, the record as a whole fails 
to identify the existence of multi-infarct dementia due to 
brain or head trauma throughout the period from April 1996 to 
the present.  Fenderson, supra.  

Also, the veteran voices complaints that his headaches are 
very distracting and bothersome, particularly during the work 
day.  Their net effect, according to the veteran, is to cause 
him to perform his work more slowly.  In the absence of 
corroborating evidence of such allegations, it must be noted 
that the degree of disability specified is considered 
adequate to compensate for the loss of working time due to 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Here, there 
is no persuasive evidence of the existence of a marked 
interference with employment or frequent hospitalization due 
to the veteran's headaches.  As such, there is no basis for a 
referral to determine if an extraschedular rating is 
appropriate.  

The Board finds that the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for headaches, as a residual of head trauma. 

Residuals of a Right Fifth Metacarpal Fracture

Service connection was established for residuals of a 
fracture of the right fifth metacarpal by the RO's decision 
in May 1996, at which time a 0 percent rating was assigned 
under 38 C.F.R. § 4.71a, DC 5227.  No change in the rating 
assigned has been subsequently effectuated.

It, too, is noted that, during the course of this appeal, VA 
revised DCs 5216-5230, which pertain to ankylosis and 
limitation of motion of fingers.  See 67 Fed. Reg. 48784-
48787 (2002).  Such amendments became effective August 26, 
2002.  

Prior to August 26, 2002, ratings were assignable under DCs 
5220-5223 on the basis of favorable ankylosis of two or more 
digits.  Where only one joint of a digit was ankylosed or 
limited in its motion, the determination was to be made on 
the basis of whether motion was possible to within two inches 
of the median transverse fold of the palm, and where so 
possible, the rating was to be for favorable ankylosis, and 
where not, a rating for unfavorable ankylosis was for 
assignment.  

Under DC 5227, a 0 percent rating was assignable for 
unfavorable or favorable ankylosis of any finger other than 
the thumb, index finger, or middle finger, be it of the major 
or minor hand.  Extremely unfavorable ankylosis was ratable 
as an amputation under DCs 5152 through 5256.

Effective from August 26, 2002, a 0 percent evaluation may be 
assigned for favorable or unfavorable ankylosis of the ring 
or little finger of the major or minor extremity.  38 C.F.R. 
§ 4.71a, DC 5227.  Consideration must also be afforded 
whether an evaluation on par with amputation is warranted and 
whether an additional rating is warranted for resulting 
limitation of motion of other digits or an interference with 
overall function of the hand.  Id.

A 20 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  For amputation 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation may be 
assigned. 38 C.F.R. § 4.71a, DC 5154.

Under DC 5230, pertaining to limitation of motion of the ring 
or little finger, a noncompensable evaluation is warranted 
for any limitation of motion.

The veteran complains of periods of pain and/or cramping of 
the hand, which occurs three or four times daily, for which 
he does not seek or receive treatment.  Objective medical 
evidence shows only a mild deformity of the right fifth 
metacarpal on X-ray, with clinical examinations performed 
throughout the period from April 1996 to the present 
essentially showing normal range of motion and function.  
Clinically, no ankylosis, deformity, tenderness, or 
abnormality of grip strength or fine motions is indicated.  

There is no objective verification of functional loss of the 
right hand due to pain or any other symptom secondary to an 
old fracture of the fifth metacarpal that would support a 
compensable rating under any of the applicable criteria.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

In the absence of any indication of ankylosis or limitation 
of motion, or secondary impact on range of motion or function 
of any other finger, or any additional impairment as a result 
of pain or functional loss, it is determined that a 
preponderance of the evidence is against the assignment of a 
compensable schedular evaluation at any time during the 
period in question.  Fenderson, DeLuca, supra.  Likewise, a 
basis for a referral for the assignment of a compensable 
extraschedular rating for the residuals of a fracture of the 
right fifth metacarpal is not warranted, there being no 
persuasive evidence that the disorder in question markedly 
interferes with the veteran's employment as a forklift 
mechanic or necessitates frequent periods of hospitalization.  
38 C.F.R. § 3.321(b).  Accordingly, this portion of the 
appeal must be denied.  

Tinea Pedis with Bilateral Onychomycosis

Service connection for bilateral onychophytosis was granted 
by RO action in July 1996, when a 0 percent evaluation was 
assigned, effective from April 1006, under 
DC 7899-7817.  Such rating has remained in effect since it 
was originally assigned, although the AMC's Resource Center 
in March 2006 recharacterized the disorder to include tinea 
pedis, in addition to bilateral onychomycosis.  

Prior to August 30, 2002, the date the criteria for the 
rating of skin disorders were amended, dermatitis exfoliativa 
was evaluated under DC 7806 for eczema.  See 38 C.F.R. 
§ 4.118, DC 7817.  With slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area, a 0 percent rating was for assignment.  38 C.F.R. 
§ 4.118, DC 7806.  With exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area, a 10 
percent rating was assignable.  Id.  

On and after August 20, 2002, dermatophytosis, inclusive of 
tinea pedis, was rated for disfigurement of the head, face, 
or neck; scars; or as dermatitis.  38 C.F.R. § 4.118, DC 
7813.  There is no medical evidence of scarring secondary to 
a fungal infection of the feet.  With respect to the 
dermatitis criteria, a 0 percent rating is assignable where 
less than five percent of the entire body or exposed areas 
are affected and no more than topical therapy was required in 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A 10 
percent rating requires at least five percent, but less than 
20 percent, of the entire body or exposed areas to be 
affected, or use of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.

An examination in March 1996 showed a rash with pustular 
formations on the feet with dry, scaly and cracked skin.  A 
VA medical examination on May 9, 2003 showed onychomycosis of 
the right large toe and a mild fungus infection around and 
between the toes.  In December 2004, evidence of 
onychomycosis of the great toes with minimal involvement of 
the second through fifth toes of each foot was indicated.  
Also present was tinea pedis of all digits.  Extreme 
discomfort and itchiness were described by the veteran, 
although he further noted that no current treatment was being 
received for his service-connected skin disorder of the feet. 

Notwithstanding the veteran's complaint of pruritus in 
December 2004, exfoliation, exudation, or itching involving 
an exposed surface area is not shown.  There is no indication 
of disfigurement or scarring in association with the 
veteran's tinea pedis and onychomycosis, and involvement of 
at least five percent, but less than 20 percent, of the 
entire body or exposed areas, or use of intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is not identified by the 
evidence of record.  Thus, the preponderance of the evidence 
is against a compensable rating under the current criteria 
for rating skin diseases.  The question remains whether the 
veteran's fungal infection involves an extensive area so as 
to support a 10 percent rating under the former criteria. 

The veteran's service-connected tinea pedis and onychomycosis 
are persistent and have been manifested at times by pustular 
lesions, a rash and chronic, recurrent itching.  It is 
apparent that the fungal infection involves all of the toes 
and toenails.  In view of the foregoing, the Board finds that 
the veteran's tinea pedis and onychomycosis more nearly 
approximate involving an extensive area.  On that basis, a 10 
percent rating is warranted under Code 7806.   

There is no medical evidence of extensive lesions (versus the 
skin rash involving an extensive area.)  In the absence of 
persistent skin manifestations of itching (i.e., 
excoriations), the Board is unable to find constant itching 
and, as noted above, the medical evidence does not show 
constant exudation or marked disfigurement.  Under these 
circumstances, the preponderance of the evidence is against 
the assignment of an initial or staged rating in excess of 10 
percent for tinea pedis and onychomycosis during the period 
from April 23, 1996, to the present.  There is also no basis 
for a referral for consideration of an extraschedular rating, 
in the absence of a showing of a marked interference with 
employment or frequent periods of hospitalization.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asthmatic bronchitis from April 23, 1996, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
sinusitis from April 23, 1996, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
low back strain from April 23, 1996, is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of head trauma, manifested by a tender scar of the 
scalp, from April 23, 1996, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of head trauma, manifested by headaches, from April 
23, 1996, is denied.  

Entitlement to an initial compensable rating for residuals of 
a fracture of the right fifth metacarpal, from April 23, 
1996, is denied.  

Entitlement to an initial 10 percent rating for tinea pedis 
with bilateral onychomycosis, but no more than 10 percent, 
from April 23, 1996, is granted, subject to the rules and 
regulations governing the payment of monetary benefits. 


REMAND

Pursuant to the holding in Manlincon, and in view of the 
veteran's timely filing of a notice of disagreement, the 
issue of entitlement to an initial compensable rating for 
allergic rhinitis, effective from December 7, 2005, must be 
returned to the RO or AMC for issuance of a statement of the 
case.  

Accordingly, this portion of the appeal is REMANDED for the 
following:

The AMC or RO must furnish to the veteran 
a statement of the case addressing the 
issue of his entitlement to an initial or 
staged compensable rating for allergic 
rhinitis, effective from December 7, 
2005.  The veteran is hereby notified 
that he can only perfect an appeal as to 
such matter by the filing a timely VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, within the remainder of the one-
year period which began August 14, 2006, 
the date of initial notice of the grant 
of service connection and the initial 
rating assigned.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


